DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  5/23/2022 has been considered by the examiner.
Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 5/23/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejection of claim(s)  1, 3, 5, 6, and 7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by “Manku” et al. (US 2012/0264705) is withdrawn in view of Applicant’s amendments to the claims, specifically the specification of the PUFA to those which are not taught by Manku as previously addressed.  Applicant’s argument to this effect is persuasive.
	The following previously issued rejections are also withdrawn in view of the claim amendments, however the relevance of the previously cited references is maintained as newly applied below: the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over “Sigurjonsson” et al. (WO 2011/148247 A1) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342) and the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Sigurjonsson” et al. (WO 2011/148247 A1, cited by Applicant in IDS dated 2/25/2020) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342) as applied to claims 1-8 above, and further in view of “Blass” et al. (US 2008/0057088).
	Regarding the previously-applied combination of Sigurjonsson, Bernstein, and Lowe, Applicant argues that the secondary references do not cure the deficiency of Sigurjonsson since no single reference teaches the claimed combination of components.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it is maintained that Lowe provides motivation for combining niacinamide as in Bernstein and for instance an EPA and/or DHA component as taught by Sigurjonsson since Lowe teaches anti-inflammatory benefits to be attributed to niacinamide, a vitamin B3 compound, and since Sigurjonsson teaches anti-inflammatory formulations comprising marine oil which comprises EPA and/or DHA.  All of the aforementioned references pertain to topical formulations.
	Applicant argues that Sigurjonsson teaches away from using PUFAs such as EPA and DHA since these are more difficult to stabilize than oils from other sources and since other combinations of ingredients may slow the oxidation process in a desirable way.  In reply, this argument has been considered in view of Sigurjonsson as a whole, and the argument is not persuasive since preferred embodiments do not constitute a teaching away of alternate embodiments where it is maintained that in this case Sigurjonssen teaches marine oil to include EPA and/or DHA to be useful in topical formulations such emulsions.
Applicant concludes that there is no motivation for one to look beyond Siurjonsson for a topical composition comprising PUFA based on stabilization difficulties or for including vitamin B3.  In reply, this argument has been considered but is not persuasive since, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the usefulness in anti-inflammatory topical compositions provides a reasonable expectation of success.  Moreover, the reason or motivation to modify the references may often suggest what the inventor has done, but for a different purpose or to solve a different problem.

Applicant asserts synergy upon combination of PUFA and vitamin B3, pointing to data in Tables 1 and 2 in the specification as filed in support of his assertion.  Applicant’s argument has been considered, however the data in Tables 1 and 2 do not appear to be commensurate in scope with the claimed subject matter which is directed to “a polyunsaturated fatty acid or ester thereof” and “a vitamin B3 compound” in a specified ratio in a formulation of otherwise undefined components in both the composition and the “system” as claimed.  It is unclear how the examples in the Tables pertain to the composition claimed and the “system” claimed.  The solvent and concentration of each active agent in each base or composition or system has not been defined complete with a control clearly linked to compare with the scope of the claims.
Applicant alleges the previously presented case of obviousness relies on impermissible hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, it is maintained that it would have been obvious to combine the EPA and/or DHA agent with a vitamin B3 component into a single topical formulation to be used for anti-inflammatory benefits, with a reasonable expectation of success.


New Grounds of Rejection Necessitated by Amendments of 5/23/2022
No new references cited, modified to address claim amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Sigurjonsson” et al. (WO 2011/148247 A1) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342).
	The instant claims are drawn to a composition comprising (i) a PUFA, (ii) a vitamin B3 compound, and (iii) a cosmetically acceptable based wherein the ratio of “I” to “ii” is 1:20 to 1:100, as further specified in the claims.  Additional claims encompass corresponding methods.  As to the preamble recitation of “non-therapeutic” as in claims 8 and 9, this term is not considered to impart further structural or functional limitation into the claim beyond the components recited since it appears to indicate nothing more than an intended use where the function of the claimed components may not be separated from the composition and its use.  It is noted that the claims as amended are drawn to a composition which comprises a system wherein it is only the system which “consists essentially of”.  As written, this claim language (claim 1) is interpreted not to exclude additional components or active components from a  personal care composition.  The concentration of the PUFA or ester thereof is recited to be 0.01 to 10% by weight, however this is a concentration within the system comprising also a base wherein said system is a component of unspecified concentration in a composition structured with open language.  Similar rationale is applied regarding the parallel method claim 8.
	Sigurjonsson teaches a skin care, wound care, and or tissue healing product and method of application (see abstract, in particular).  The formulations may comprise a marine oil which comprises a specified amount of EPA and/or DHA such as from 5-60% by weight DHA in a marine oil component which is present in an amount of 0.1 to 60% by weight of the total formulation (see page 5, lines 3-7)(limitations of claims 1, 2, and 4).  The formulations may be in the form of emulsions (see Formulation 1)(limitation of claim 6) and may be topically administered (see page 6, lines 24-28)(limitation of claim 7).  Additional anti-inflammatory agents may be included (see page 6, lines 3-4).
	Sigurjonsson does not teach a vitamin B3 compound as instantly claimed.
	Bernstein and Lowe cure this deficiency.  
	Bernstein teaches acne vulgaris to be an inflammatory disease in the skin (see column 1, lines 11-15).  Berinstein teaches nicotinic acid or nicotinamide to be administered topically in an amount of 1 to 10% by weight in a carrier such as a lotion, cream, gel or ointment (see column 2, lines 7-18).
	Both Sigurjonsson and Bernstein are directed to topical formulations which may desirably include anti-inflammatory active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add niacinamide as taught by Bernstein to the formulations of Sigurjonsson, with a reasonable expectation of success.  Combining these two known active agents in a single formulation each in an amount recommended by the respective references teaching them would have been to combine two ingredients expecting predictable results, and doing so according to the teachings outlined above would have resulted in a ratio of the two components overlapping the claimed ratio and ranges.  One would have been motivated to do so based on Lowe, which teaches compositions for treating inflammatory skin disorders (see abstract, in particular; see also [0001]).  Lowe teaches niacinamide, also known as nicotinamide, the amide of vitamin B3 (niacin) to have known anti-inflammatory properties and capable of being topically applied such as in a gel product (see [0019]-[0020])(limitations of claims 1, 3, and 5).
	Further regarding the concentrations, the prior art as outlined above is considered to teach overlapping ranges with those instantly claimed in view of the claim construction as addressed above.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson” et al. (WO 2011/148247 A1, cited by Applicant in IDS dated 2/25/2020) in view of  “Bernstein” (US 4,505,896) and “Lowe” et al. (US 2015/0050342) as applied to claims 1-8 above, and further in view of “Blass” et al. (US 2008/0057088).
The teachings of Sigurjonsson, Berinstein, and Lowe have been delineated above.  None of these teaches a sunscreen as further recited in claim 9.
	Blass cures this deficiency.  Blass teaches a topical cream product which may include antioxidants and may be in a topical vehicle such as an emollient base (see abstract, in particular).  For instance, the formulation may be used to comprise additional actives or adjuvants such as acne preventatives (see [0054]) and/or niacin (vitamin B3) (see [0054]).  The formulations may further include sunscreens (see [0069]).
	The aforementioned references are directed to topical skincare formulations for treating skin diseases or conditions (i.e., acne).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a sunscreen agent as suggested by Blass to the topical formulations of Sigurjonsson, Bernstein, and Lowe, with a reasonable expectation of success.  One would have been motivated to do so to add protection to the skin from undesired ultraviolet radiation of the sun in accordance with Blass’ teaching.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617